 



Exhibit 10.1
JAG Media Holdings, Inc.
6865 S.W. 18th Street, Suite B13
Boca Raton, FL 33433
February 6, 2008
Cryptometrics, Inc.
73 Main Street
Tuckahoe, NY 10707

Re:   Agreement Amending Merger Agreement Among JAG Media Holdings, Inc. (“JAG
Media”), Cryptometrics Acquisition, Inc. (“Cryptometrics Acquisition”),
Cryptometrics, Inc. (“Cryptometrics”), Robert Barra, Michael Vitale, Karlen &
Stolzar, Thomas J. Mazzarisi and Stephen J. Schoepfer (collectively, the
“Parties”) dated as of January 24, 2007, as Further Amended by those Certain
Agreements Among the Parties dated as of February 26, 2007, April 2, 2007,
April 20, 2007, May 11, 2007, May 18, 2007, June 15, 2007, July 16, 2007,
August 16, 2007 and November 7, 2007 (“Merger Agreement Amendment”)

Gentlemen:
This will confirm our understanding regarding the following changes to the
Merger Agreement and Merger Agreement Amendment, which have been authorized by
the directors of JAG Media, Cryptometrics Acquisition and Cryptometrics:
1. The Closing Date set forth in the first sentence of paragraph 8 of the Merger
Agreement Amendment is hereby changed to March 7, 2008.
2. The Automatic Termination Date of December 15, 2007 set forth in the first
sentence of paragraph 9 of the Merger Agreement Amendment is hereby changed to
March 31, 2008.
3. Cryptometrics hereby accepts and approves that certain letter agreement
between JAG Media and YA Global Investments, LP dated January 31, 2008.
4. JAG Media and Cryptometrics shall hereafter be responsible for paying their
own costs and expenses incurred in connection with the transaction. All costs in
connection with printing, mailing and otherwise distributing the S-4 and/or
Consent Solicitation and Prospectus to the Cryptometrics stockholders shall be a
Crypotmetrics cost to be borne solely by Cryptometrics. Cryptometrics
acknowledges and agrees that it is not entitled to reimbursement from JAG Media
for any transaction costs paid by Cryptometrics to date nor is it entitled to
any payments from, or in connection with, the proceeds received by JAG Media
from any option or warrant exercises, or share issuances, previously or
hereafter made by JAG Media.





--------------------------------------------------------------------------------



 



Cryptometrics, Inc.
February 6, 2008
Page -2-
All defined terms used in this agreement, which are not otherwise defined herein
shall have the meaning ascribed to them in the Merger Agreement Amendment.
Except as otherwise set forth in this agreement, the Merger Agreement Amendment
and the Merger Agreement shall remain unchanged and in full force and effect.
The company voting and lock-up agreement executed in connection with the Merger
Agreement shall continue in full force and effect and “Merger Agreement” as
defined therein shall include all amendments thereto, inclusive of that
contained herein.
If the foregoing accurately reflects your understanding of our agreement
regarding the above matter, please indicate your agreement and acceptance by
signing in the appropriate space below and returning a fully executed and dated
copy of this agreement to the undersigned.
[SIGNATURES APPEAR ON FOLLOWING PAGE]





--------------------------------------------------------------------------------



 



Cryptometrics, Inc.
February 6, 2008
Signature Page

 

                  Sincerely yours,       AGREED AND ACCEPTED: JAG MEDIA
HOLDINGS, INC.       CRYPTOMETRICS ACQUISITION, INC.
 
               
By:
  /s/ Thomas J. Mazzarisi       By:   /s/ Thomas J. Mazzarisi
 
               
 
  Name: Thomas J. Mazzarisi           Name: Thomas J. Mazzarisi
 
  Title: Chairman & CEO           Title: President
 
  Date: February 6, 2008           Date: February 6, 2008
 
                AGREED AND ACCEPTED:
CRYPTOMETRICS, INC.       The undersigned is signing this agreement solely in
its capacity as “Escrow Agent” pursuant to the provisions of paragraph 10 of the
Merger Agreement Amendment

                  By:   /s/ Robert Barra       KARLEN & STOLZAR, LLP
 
               
 
  Name: Robert Barra            
 
  Title: Co-CEO            
 
  Date: February 6, 2008            
 
               
 
          By:   /s/ Michael I. Stolzar
 
               
 
              Name: Michael I. Stolzar
 
              Title: Partner
 
              Date: February 6, 2008

             
/s/ Robert Barra
      The undersigned are signing this agreement only with                  
Robert Barra
      respect to their obligations set forth in paragraph 12 of    
Dated: February 6, 2008
      the Merger Agreement Amendment    
 
           
 
      /s/ Thomas J. Mazzarisi    
 
           
 
      Thomas J. Mazzarisi    
 
      Dated: February 6, 2008    
/s/ Michael Vitale
                         
Michael Vitale
           
Dated: February 6, 2008
      /s/ Stephen J. Schoepfer    
 
           
 
      Stephen J. Schoepfer    
 
      Dated: February 6, 2008    

